Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on December 3, 2021 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1–11, 13, 15, and 18 are now amended.
Claims 1–20 are pending in the application. 
Applicant’s arguments with respect to present amendments correcting each of the issues raised in the last Office Action have been fully considered and are persuasive. The objections and rejections in the last Office Action have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the change in scope provided by the amendment. 
Applicant’s arguments with respect to the prior art rejections have been considered, but are no longer relevant, because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of the foregoing, the Applicant’s request for a notice of allowance is respectfully denied.
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled 
 The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 Claims 2, 3, 6–9, 11–17, 19, and 20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Note of caution to the Applicant: The Applicant is advised to read the rejection of claim 11 carefully. Although the form of the claim 11 rejection is similar to the form of the rejection of claims 2 and 3, the new matter recited in claim 11 is very different from the new matter recited in claims 2 and 3, and therefore, will need to be addressed differently.
Claims 2 and 3 
Claims 2 and 3 each respectively incorporate the all of the limitations of their parent claim 1 by reference, see 35 U.S.C. § 112(d), and therefore, both respective claims require a disclosure of a usage event that has enough information to determine both (1) “an amount of product stored inside the first object” (per claim 2 or 3), and (2) “an amount of time that the first object is used” (per claim 1).
While the specification discloses usage events indicative of limitation (1) and separately discloses different usage events indicative of limitation (2), the specification does not disclose a usage event indicative of both (1) and (2), i.e., See Spec. ¶¶ 36, 47, and 78. It does not make sense to measure the “amount of time” that the foregoing examples are used, because they are only used briefly to dispense the products they contain. Likewise, none of the examples for limitation (2) in the Written Description are related to measurements of quantity, because the objects being tracked according to their usage time do not contain quantities of a consumable product, e.g., a book or a baseball bat. (See Spec. ¶ 39).
Claims 6–9
Claims 6–9 depend from claim 3, and are therefore rejected at least because they incorporate the new matter of their parent claim 3 by reference. See 35 U.S.C. § 112(d). Claims 6–9 also recite new matter on their own by virtue of further limiting the subject matter of limitation (1) (as explained in the rejection of claim 3 above).
Claims 11–17
The written description fails to disclose a first device in which a unitary first sensor is configured to both “detect one or more first properties of the first object” and “perform sensing to attempt to detect one or more client devices.” Instead, the written description provides that these two different steps are performed by two different components.
The Applicant points to paragraph 69 for support (see Response 9), but paragraph 69 explicitly provides that the claimed act of “performing sensing to attempt to detect one or more client devices” is performed either by the first device in general, or more specifically, “using a receiver of the first device.” (Spec. ¶ 69). The specification never discloses that this same “receiver” is also responsible for “detect[ing] one or more first properties of the first object,” and likewise, the specification never discloses that any of the sensing components for detecting the one or more first properties in the several paragraphs preceding paragraph 69 are further configured to detect the one or more client devices.

The Examiner recommends correcting the new matter problem with one of the following amendments:
11. (Recommended Amendment A) A system, comprising: 
a first device coupled to a first object, the first device comprising: 
	a first sensor configured to[[:]] detect one or more first properties of the first object, [[and]]
	wherein the first device is configured to: 
	perform sensing to attempt to detect one or more client devices configured for reception of a first signal indicative of the one or more first properties, 
	and store the first signal in memory of the first device upon not detecting one or more client devices configured for reception of the first signal; and 
	a first transmitter configured to transmit, to a client device, the first signal indicative of the one or more first properties and a first identifier associated with the first object upon detecting the client device.

11. (Recommended Amendment B) A system, comprising: 
a first device coupled to a first object, the first device comprising: 
	a first sensor configured to[[:]] detect one or more first properties of the first object, [[and]]
	a detector configured to perform sensing to attempt to detect one or more client devices configured for reception of a first signal indicative of the one or more first properties, 
	a memory configured to store the first signal the first device not detecting one or more client devices configured for reception of the first signal; and 
	a first transmitter configured to transmit, to a client device, the first signal indicative of the one or more first properties and a first identifier associated with the first object upon detecting the client device
see 35 U.S.C. § 112(d), and are therefore rejected for the same reason as claim 11.
Claims 19 and 20
Claims 19 and 20 are directed to a computer readable medium on which substantially the same instructions as described in the method of claims 2 and 3 are stored, and therefore, claims 19 and 20 are rejected for containing the same new matter that claims 2 and 3 contain.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
I.	WHITE DISCLOSES CLAIMS 1–4 AND 18–20.
Claims 1–4 and 18–20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0057945 A1 (“White”).
Claim 1
White discloses:
A method, comprising: 

receiving, from a first device comprising a first sensor, a first signal 
In order to perform the initial step 602, a system “may process data received from one or more of the sensors described [earlier in White’s disclosure] to attempt to classify a user’s activity.” White ¶ 60.
indicative of: a first identifier associated with a first object to which the first device is coupled, 
Claim 1 merely requires the first signal to be “indicative of” a first identifier, rather than requiring the first signal to actually include the first identifier. White, likewise, discloses that the signals each of its sensors produce are indicative of “templates” or “signatures” corresponding to selected activities associated with an object to which the sensors are coupled. White ¶ 60. 
For example, “a template [may be] created for use with a shoe based sensor.” White ¶ 60; see also White FIG. 3. As another example, “a wrist mounted accelerometer, which may be a multi-axis accelerometer, may be attached to a user and signal templates based on the accelerometer output.” White ¶ 62; see also White FIG. 4. Other example objects to which such sensors are coupled include sporting devices (golf balls, basketballs, basketball backboards, paddles, etc.), see White ¶¶ 45–46, and clothing. White ¶¶ 57–58. 
and one or more first properties detected by the first sensor; 
“After at least one of user’s 124 activity is classified, step 604 may be implemented to determine a corresponding activity factor. An activity factor may correspond to brisk running, running at a moderate pace, walking slowly or any other activity.” White ¶ 63.
determining, based upon the first identifier and the one or more first properties, a usage event associated with the first object; 
See White ¶ 64; see also White ¶ 79 (explaining the concept of logging each usage event as a “session”).
and determining usage information, indicative of an amount of time that the first object is used, based upon the usage event 
“After at least one of user's 124 activity is classified, in step 610 energy expenditure points may be calculated.” White ¶ 66. Whether or not energy expenditure points are actually measurements of time, the claim only requires the usage information to be “indicative of” an amount of time the first object is used, and in this case, energy expenditure points are at least “indicative of” that amount of time because they are calculated as the duration of the activity multiplied by the activity factor. White ¶¶ 66–70.
and one or more other usage events associated with the first object, 
In addition, “the calculated points may be combined, such as being added, to a total in step 612. The total may allow user 124 (and/or selected individuals or groups approved by user 124) to see how many points are earned over various periods of time, such as days, weeks and months.” White ¶ 77. 
wherein the amount of time comprises at least one of an average amount of time that the first object is used over a plurality of usage sessions or a total amount of time that the first object is used over the plurality of usage sessions. 
“Totals may also be calculated for multiple time periods. For example, a user may receive totals for periods that include 24 hours, one week, one month and one year.” White ¶ 77. 
Claim 2
White discloses the method of claim 1, further comprising 
determining a first status associated with the first object based upon the usage event, wherein the one or more first properties correspond to at least one of a weight associated with the first object or a pressure associated with the first object, 
As shown in FIG. 3, force sensitive resistors 306 are embedded in the sole of a shoe, and “[w]hen pressure is applied to the force-sensitive material 322, the resistivity and/or conductivity of the force-sensitive material 322 changes, which changes the electrical potential between the electrodes 318, 320. The change in resistance can be detected by the sensor system 302 to detect the force applied on the sensor 316.
wherein the determining the first status associated with the first object comprises: determining an amount of product stored inside the first object based upon at least one of the weight associated with the first object or the pressure associated with the first object. 
“Information from one or more devices (across one or more networks) may be used to provide (or be utilized in the formation of) a variety of different parameters, metrics or physiological characteristics including but not limited to . . . information regarding the athlete, such as height [and] weight.” White ¶ 38.
Claim 3
White discloses the method of claim 1, further comprising 
determining a first status associated with the first object based upon the usage event, wherein the determining the first status associated with the first object comprises: determining an amount of product stored inside the first object based upon the one or more first properties. 
“Information from one or more devices (across one or more networks) may be used to provide (or be utilized in the formation of) a variety of different parameters, 
Claim 4
White discloses the method of claim 1, wherein the one or more first properties correspond to at least one of 
motion of the first device, an acceleration of the motion of the first device, an ambient light level, a strain associated with the first object or a stress associated with the first object.
“FIG. 3 illustrates one example embodiment of a sensor system 302 providing one or more sensor assemblies 304. Assembly 304 may comprise one or more sensors, such as for example, an accelerometer, gyroscope, location-determining components, force sensors and/or or any other sensor disclosed herein or known in the art.” White ¶ 51. “In certain embodiments, passive sensing surfaces may reflect waveforms, such as infrared light, emitted by image-capturing device 118 and/or sensor 120.” White ¶ 58.
Claims 18–20
Claims 18–20 are directed to a computer readable memory that stores substantially the same instructions as set forth in the method of corresponding claims 1, 2, and 4, and therefore rejected according to the same findings and rationale as provided above for those claims.
II.	BORISENKO DISCLOSES CLAIMS 11–14, 16, AND 17.
Claims 11–14, 16, and 17 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0111326 A1 (“Borisenko”).
Claim 11
Borisenko discloses
A system, comprising:

a first device coupled to a first object, 
The system 100 includes a vehicle 110. Borisenko ¶ 32. Vehicle 110 is coupled to each of its tires (any one of which corresponds to the claimed “first object”) by way of a corresponding axel. See Borisenko ¶ 36 (mentioning the “tires of the [vehicle’s] front and middle axels”).
the first device comprising: a first sensor configured to: 
Vehicle 110 includes a communication module 130. Borisenko ¶ 33.
detect one or more first properties of the first object, 
“The status of each tire can be measured by sensors on a sensor assembly. FIG. 1 shows an example comprising four sensor assemblies 125A through 125D such as can be used for a vehicle with four tires. The sensor assemblies communicate wirelessly with antennas 120A through 120D (as indicated by the dotted lines) and antennas 120A through 120D are connected to a communication module 130 mounted on vehicle 110.” Borisenko ¶ 33. In other words, communication module 130 (a first sensor) is configured to detect one or more properties of at least a first tire by obtaining data from one of its sensor assemblies 125 fixed to the first tire.
and perform sensing to attempt to detect one or more client devices configured for reception of a first signal indicative of the one or more first properties, 
“When communication module 130 moves within range of repeater 160 or remote monitoring station 170, remote monitoring station 170 can send a command to communication module 130 to request the offloading of historical sensed data stored in non-volatile memory 280 via the RF modem to remote monitoring station 170.” Borisenko ¶ 55.
wherein the first device is configured to store the first signal in memory of the first device upon not detecting one or more client devices configured for reception of the first signal; 

and a first transmitter configured to transmit, to a client device, the first signal indicative of the one or more first properties 
“When the vehicle moves into an RF coverage zone of a remote monitoring station (e.g. 170), real-time sensed data related to the tire condition and stored data from non-volatile memory 280 is wirelessly transmitted, via RF modem 260, to the remote monitoring station.” Borisenko ¶ 54. 
It should be understood that while this example maps the claimed first transmitter to RF modem 260, “[c]ommunication module 130 provides a variety of options (in addition to RF modem 260) for data transfer or offloading of sensed tire status data and other real-time monitoring information,” e.g., “an RS-232 driver 220, an Ethernet driver 230, a CAN driver 240, and a Wi-Fi module 250, some or all of which can be used to offload data stored on module 130.” Borisenko ¶ 52.
and a first identifier associated with the first object upon detecting the client device. 
The data that communication module 130 receives from the sensor assemblies includes “identification information” for each respective sensor assembly. Borisenko ¶ 58; see also Borisenko ¶ 73 (“Any suitable pattern can be used to identify the sensor assembly. In one embodiment, each axle position can be allocated a number from 1 through to the total number of axles on the vehicle”). As mentioned above, communication module 130 stores and eventually transmits all of the data it receives from the sensor assemblies to the remote monitoring station 170.
Claim 12
Borisenko discloses the system of claim 11, 

“The sensor assembly 300 can comprise any suitable combination of sensors, for example a tire temperature sensor 310 and/or a pressure sensor 320.” Borisenko ¶ 58.
Claim 13
Borisenko discloses the system of claim 11, 
wherein the one or more first properties correspond to at least one of motion of the first device, an acceleration of the motion of the first device, or an ambient light level. 
“In one embodiment, sensor assembly 300 can comprise a roll-ball switch 370 used to detect motion of sensor assembly 300 as a result of motion of vehicle 110 from FIG. 1, and activate sensor assembly 300.” Borisenko ¶ 62. Since the sensor assembly 300 is only activated as a result of detected motion, any other property that the sensor assembly reports to communication module 130 (e.g., pressure) also corresponds to “motion of the first device,” since the sensor assembly only sends data when activated by motion.
Claim 14
Borisenko discloses the system of claim 11, 
wherein the first device is powered by at least one of: a battery; a capacitor; fluctuations in ambient electromagnetic energy; or motion of the first device. 
“Power is provided to sensor assembly 300 by battery 330 or another suitable energy storage device.” Borisenko ¶ 60.
Claim 16
Borisenko discloses the system of claim 11, wherein: 
the first object corresponds to a container comprising a product; 
See Borisenko ¶ 58.
and the one or more first properties are indicative of an amount of product of the product. 
“Examples of sensor parameters include reporting interval and sensor threshold (e.g. high temperature or low pressure).” Borisenko ¶ 78.
Claim 17
Borisenko discloses the system of claim 11, wherein: 
the one or more first properties are indicative of a usage event associated with the first object. 
“In one embodiment, sensor assembly 300 can comprise a roll-ball switch 370 used to detect motion of sensor assembly 300 as a result of motion of vehicle 110 from FIG. 1, and activate sensor assembly 300.” Borisenko ¶ 62. Since the sensor assembly 300 is only activated as a result of detected motion, any other property that the sensor assembly reports to communication module 130 (e.g., pressure) also corresponds to “motion of the first device,” since the sensor assembly only sends data when activated by motion.
III.	CASTONZO DISCLOSES CLAIMS 11, 13, AND 14.
Claims 11, 13, and 14 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0364398 A1 (“Castonzo”).
Claim 11
Castonzo discloses:
A system, comprising: a first device 
“Referring now to FIG. 1, in the illustrative embodiment, a vaccine monitoring system 100 includes a container control system 102.” Castonzo ¶ 36.
coupled to a first object, 

the first device comprising: 
“Referring now to FIG. 3, a simplified block diagram of at least one embodiment of the container control system 102 is shown.” Castonzo ¶ 55.
a first sensor configured to: 
The container control system 102 includes a “processor 102.” Castonzo ¶ 55. In some embodiments, processor 102 may optionally include all of the other components of container control system 102 in a single integrated component, see Castonzo ¶ 55, although such a finding is not necessary to anticipate this claim..
detect one or more first properties of the first object, 
Processor 302 is communicatively coupled to one or more sensors 308, which “are configured to generate sensor data (e.g., by virtue of one or more signals), which may be interpreted by the processor 302 to determine one or more characteristics associated with the container control system 102 and/or the associated insulated portable container.” Castonzo ¶ 58.
More specifically, FIG. 5 illustrates the processor 302 performing a method 500 in which, at block 502, “the container control system 102 retrieves sensor data generated by one or more sensors 308 of the container control system 102.” Castonzo ¶ 70.
and perform sensing to attempt to detect one or more client devices configured for reception of a first signal indicative of the one or more first properties, 
“The processor 302 may be embodied as any type of processor(s) capable of performing the functions described herein,” Castonzo ¶ 56, and one such function “described herein” includes the blocks of method 500 of FIG. 5. See Castonzo ¶ 70. Accordingly, Castonzo discloses performing block 512 of method 500, in which the container control system 102 determines whether or not it is able to establish a long-
wherein the first device is configured to store the first signal in memory of the first device upon not detecting one or more client devices configured for reception of the first signal; 
“Returning to block 512, if the container control system 102 is unable to establish a long-range wireless communication connection with the cloud server 106, the container control system 102 may store the relevant data locally in block 522.” Castonzo ¶ 77.
and a first transmitter configured to transmit, to a client device, the first signal indicative of the one or more first properties and a first identifier associated with the first object upon detecting the client device. 
Container control system 102 further includes “communication circuitry 310 . . . embodied as any communication circuitry, transceiver, device, or collection thereof, capable of enabling long-range wireless communication between the container control system 102 and other remote devices (e.g., the cloud server 106).” Castonzo ¶ 62. 
Accordingly, when the container control system 102 determines that it established a connection with the cloud server 106, the method 500 advances to block 516 (after briefly validating the data in block 514), where “the container control system 102 transmits a message to the cloud server 106 regarding the sensor data . . . indicating that the sensor data is associated with [a] notification range and/or another condition that elicited establishing the communication connection. Further, in block 518, the container control system 102 may transmit the sensor data (e.g., temperature sensor data, location sensor data, etc.), derived/processed data (e.g., the determined location of the container), and/or other relevant data to the cloud server 106.” Castonzo ¶ 75; see also Castonzo ¶ 85 (“the cloud server 106 may receive a message from the container control system 102 that is indicative of the temperature of the vaccines in the corresponding insulated portable container.”).
Claim 13
Castonzo discloses the system of claim 11, 
wherein the one or more first properties correspond to at least one of motion of the first device, an acceleration of the motion of the first device, or an ambient light level.
“It should be appreciated that the sensors 308 may be embodied as, or otherwise include, other sensors in other embodiments. For example, in various embodiments, the sensors 308 may be embodied as, or otherwise include, other environmental sensors, inertial sensors, proximity sensors, optical sensors, electromagnetic sensors, audio sensors, motion sensors, piezoelectric sensors, cameras, and/or other types of sensors.” Castonzo ¶ 61.
Claim 14
Castonzo discloses the system of claim 11, 
wherein the first device is powered by at least one of: a battery; a capacitor; fluctuations in ambient electromagnetic energy; or motion of the first device.
“The power source 312 is an independent, untethered, and portable power source configured to supply power to the container control system 102 to perform the various functions described herein. For example, the power source 312 may include one or more batteries, battery packs, capacitors, super capacitors, solar cells, and/or other power supplies.” Castonzo ¶ 63.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	SCHILLER AND LIZZI TEACH CLAIMS 1–4, 6–9, AND 18–20.
Claims 1–4, 6–9, and 18–20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0322449 A1 (hereafter “Schiller”) in view of U.S. Patent Application Publication No. 2004/0223414 A1 (hereafter “Lizzi”).
Claim 1
Schiller teaches:
A method, comprising: 
“Referring now to FIG. 2, a product reorder process 200 proceeds as follows.” Schiller ¶ 46.
receiving, from a first device comprising a first sensor, a first signal 
“A container 202 for a product generates a triggering event 230, which “causes the container 202 to form and communicate a data packet 212 to the user device 204.” Schiller ¶ 46.

“The data packet 212 may include a product SKU.” Schiller ¶ 46.
and one or more first properties detected by the first sensor; 
The data packet 212 may further include “a weight reading (one or more), and environment readings such as temperate and displacement indications (e.g., motion signals from the accelerometer 112).” Schiller ¶ 46.
determining, based upon the first identifier and the one or more first properties, a usage event associated with the first object; 
The triggering event 230, and thus the data packet that it generates, is indicative of “when the product container 102 is lifted and then set down again (implying some of the product 104 was dispensed).” Schiller ¶ 46; see also Schiller ¶¶ 58–59.
and determining usage information, indicative 
“In the illustrated embodiment of product reorder process 200, the user device 204 executes the algorithm to determine if the weight of the product in the container 202 has dropped below a threshold for reordering.” Schiller ¶ 47.
Schiller does not appear to explicitly determine usage information indicative of “an amount of time” that the first object is used, “wherein the amount of time comprises at least one of an average amount of time that the first object is used over a plurality of usage sessions or a total amount of time that the first object is used over the plurality of usage sessions.”
Lizzi, however, teaches:

“With reference now to FIGS. 2 and 3, a preferred (but exemplary) operation of a multi-mode, multi-functional device, such as timepiece 10, is illustrated.” Lizzi ¶ 37.
receiving, from a first device comprising a first sensor, a first signal 
At Block 110, the device detects “an occurrence of a predefined event such as the activation of one of the switching mechanisms.” Lizzi ¶ 37. “The activation of one of the switching mechanisms (represented in FIG. 2 as switching mechanism 34) generates a signal 36.” Lizzi ¶ 37.
indicative of: a first identifier associated with a first object to which the first device is coupled, 
More specifically, “each switching mechanism generates a unique signal that is passed to the microcomputer 24 (each signal is shown in FIG. 2 collectively as signal 36).” Lizzi ¶ 41.
determining, based upon the first identifier . . . a usage event associated with the first object; 
“Accordingly, at Block 120, a process is invoked whereby each of the switching mechanisms is evaluated and the activated switching mechanism is detected . . . . Once the activated switching mechanism is detected, a counter corresponding thereto is incremented.” Lizzi ¶ 41.
and determining usage information, indicative of an amount of time that the first object is used, based upon the usage event and one or more other usage events associated with the first object, wherein the amount of time comprises at least one of an average amount of time that the first object is used over a plurality of usage sessions or a total amount of time that the first object is used over the plurality of usage sessions.
After “a particular feature has been activated or that a desired mode has been entered (see for example, Blocks 120 or Blocks 140 of FIG. 3),” the method of FIG. 7 see also ¶ 50 (“In the total usage tracking aspect of the invention discussed above, a counter may include a representation of the total usage of the device (i.e. the total-usage counter). The total-usage counter includes a number representing the total number of years, days, hours and/or minutes the device was operational.”).
In addition to the findings relating the elements of the claimed invention to the teachings and suggestions of the references set forth above, the following additional findings of fact are supported by the evidence, and pertinent to a conclusion of obviousness:
(1) Lizzi is analogous art at least because it is reasonably pertinent to the particular problem with which the Applicant was concerned: The Applicant was concerned with tracking the statuses of objects, particularly the extent to which they are used, (see Spec. ¶¶ 1 and 36), and Lizzi likewise tracks the amount of time an object is used. Lizzi ¶¶ 9–11.
(2) The proposed combination does not necessarily involve or require fully integrating the components of Lizzi’s device into those of Schiller’s system, because Schiller already discloses all of the components necessary for performing a method of determining usage information of an object, much like claim 1. In other words, the only difference between Schiller and the claimed invention was the mere concept of calculating “an amount of time” using Schiller’s known sensors to gather Schiller’s known data. Prior to the Applicant’s effective filing date, Lizzi already taught the skilled artisan that one can and should use sensor data to further log “an amount of time” that an item is used.

(4) The person of ordinary skill would have had a reasonable expectation of success in combining Schiller and Lizzi, because the skilled artisan did not need to modify the base features of Schiller’s disclosure; he or she could simply add the time logging feature disclosed for Lizzi’s system as an extra component to Schiller’s system (i.e., without removing anything from Schiller). Since both references already demonstrate that their respective modes of operation are operable in isolation, it would have been reasonable to expect that those working features would still work under the same umbrella.
In view of these findings, the Examiner concludes that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Schiller’s method of tracking item usage with Lizzi’s technique of tracking the amount of time that an item is used. The rationale for this conclusion is that Lizzi provides evidence of an explicit teaching, suggestion, or motivation to combine the references (per finding (3) above), and there was a reasonable expectation of success in combining them (per finding (4) above).
Claim 2
Schiller, as combined with Lizzi, teaches the method of claim 1, further comprising:
determining a first status associated with the first object based upon the usage event, wherein the one or more first properties correspond to at least one of a weight associated with the first object or a pressure associated with the first object, 

wherein the determining the first status associated with the first object comprises: 
	determining an amount of product stored inside the first object based upon at least one of the weight associated with the first object or the pressure associated with the first object.
“If the computed weight is below a threshold value for the product SKU 214 (the threshold may be included in the product data 220), the user device 204 generates a prompt for the user to reorder 236.” Schiller ¶ 47; see also Schiller ¶ 42.
Claim 3
Schiller, as combined with Lizzi, teaches the method of claim 1, further comprising 
determining a first status associated with the first object based upon the usage event, wherein the determining the first status associated with the first object comprises: determining an amount of product stored inside the first object based upon the one or more first properties. 
“If the computed weight is below a threshold value for the product SKU 214 (the threshold may be included in the product data 220), the user device 204 generates a prompt for the user to reorder 236.” Schiller ¶ 47; see also Schiller ¶ 42.
Claim 4
Schiller, as combined with Lizzi, teaches the method of claim 1, wherein the one or more first properties correspond to at least one of 

“The one or more environment sensors may be at least one of gyros, accelerometers, GPS, temperature sensors, altimeters, magnetometers, proximity sensors, optical, battery level sensors, and/or other types of sensors.” Schiller ¶ 19.
a strain associated with the first object or a stress associated with the first object. 
“The sensor element may be a load cell, load bar, piezoelectric, piezoresistive, pressure transducer, strain gauge, force gauge, fiber optic, or other types,” so that the sensor can detect when the product “undergoes a force, pressure, stress, and/or strain due to the product's weight.” Schiller ¶ 26
Claim 6
Schiller, as combined with Lizzi, teaches the method of claim 3, further comprising: 
comparing the amount of product with a threshold amount of product associated with the first object; and 
“In the illustrated embodiment of product reorder process 200, the user device 204 executes the algorithm to determine if the weight of the product in the container 202 has dropped below a threshold for reordering.” Schiller ¶ 47.
storing an indication of the first object in a shopping list based upon a determination that the amount of product does not meet the threshold amount of product, wherein: one or more objects indicated in the shopping list are associated with one or more amounts of product that do not meet one or more threshold amounts of product.
“If the computed weight is below a threshold value for the product SKU 214 (the threshold may be included in the product data 220), the user device 204 generates a prompt for the user to reorder 236.” Schiller ¶ 47.
Claim 7
Schiller, as combined with Lizzi, teaches the method of claim 6, further comprising: 
controlling a graphical user interface of a client device to display the shopping list.
“The user device 114 may display a percentage full and may alert the user with for example, sounds, notifications, e-mail, and/or colors when the level remaining is at or below a certain threshold level.” Schiller ¶ 37.
Claim 8
Schiller, as combined with Lizzi, teaches the method of claim 6, further comprising: 
analyzing, based upon one or more identifiers associated with the one or more objects, one or more shopping databases to identify one or more shopping items corresponding to the one or more objects; 
“The user device 204 extracts the product SKU 214 and communicates it to the network server 206.” Schiller ¶ 46. Then, “the network server 206 receives the product SKU 214 and communicates the product SKU 216 in a query to the product database 208, which applies the product SKU 216 to correlate the SKU to product data 232. The network server 206 receives the product data 218 from the product database 208 and communicates the product data 220 to the user device 204.” Schiller ¶ 47.
and controlling a graphical user interface of a client device to display a shopping interface comprising an indication of the one or more shopping items and a selectable input corresponding to purchasing the one or more shopping items.
“The user device 204 uses the product data 220 and the weight measurement and optionally the environmental data from the data packet 212 to execute the weight computation algorithm 234. If the computed weight is below a threshold value for the 
Claim 9
Schiller, as combined with Lizzi, teaches the method of claim 6, further comprising: 
identifying a shopping store based upon a location associated with the first object; 
“The user may set . . . the user's home or other physical location details into the user device application 116 for ordering and re-ordering products from the ecommerce system 124.” Schiller ¶ 43. “The ecommerce system 124 may . . . request that a third party seller (e.g., fulfillment service 130) ship the product to the users or may arrange for the user to pick the product up at a physical store or locker location.” Schiller ¶ 43.
analyzing a plurality of shopping items associated with the shopping store to identify one or more shopping items corresponding to the one or more objects; and 
“The user device 204 extracts the product SKU 214 and communicates it to the network server 206.” Schiller ¶ 46. Then, “the network server 206 receives the product SKU 214 and communicates the product SKU 216 in a query to the product database 208, which applies the product SKU 216 to correlate the SKU to product data 232. The network server 206 receives the product data 218 from the product database 208 and communicates the product data 220 to the user device 204.” Schiller ¶ 47.
controlling a graphical user interface of a client device to display an indication of the shopping store and the one or more shopping items.
“The user device 204 uses the product data 220 and the weight measurement and optionally the environmental data from the data packet 212 to execute the weight computation algorithm 234. If the computed weight is below a threshold value for the 
Claims 18–20
Claims 18–20 are directed to a computer readable memory that stores substantially the same instructions as set forth in the method of corresponding claims 1, 2, and 4, and therefore rejected according to the same findings and rationale as provided above for those claims.
II.	WHITE AND BLAHNIK TEACH CLAIMS 5 AND 10.
Claims 5 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Whice as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2016/0058337 A1 (“Blahnik”).
Claim 5
White teaches the method of claim 1, 
wherein the amount of time comprises the 
“Totals may also be calculated for multiple time periods. For example, a user may receive totals for periods that include 24 hours, one week, one month and one year.” White ¶ 77. 
White does not appear to explicitly disclose reporting the average amount of time that the first object was used.
Blahnik, however, teaches a method of tracking the amount of time spent working out with sensors, wherein: 
wherein the amount of time comprises the average amount of time that the first object is used over the plurality of usage sessions.
As shown in FIG. 62, an interface 6000 may present a first indicator 6006 that “can further include a reference indicator 6008 representing supplemental information 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve White with Blahnik’s technique of tracking average use time of an object, rather than merely total time. One would have been motivated to combine Blahnik with White because averages provide a more useful way to measure an overall trend (e.g., a week of exercising 10 minutes per day over 6 days is quite different from a week of only exercising for one 60 minute period in a single day), and trends about a person’s physical activity are important for maintaining one’s health. See Blahnik ¶ 3.
Claim 10
White, as combined with Blahnik, teaches the method of claim 5, further comprising: 
determining, based upon a plurality of usage events associated with the first object, usage information associated with the first object; 
“Totals may also be calculated for multiple time periods. For example, a user may receive totals for periods that include 24 hours, one week, one month and one year.” White ¶ 77. 
and controlling a graphical using interface of a client device to display the usage information. 
“FIGS. 7A–D show example session user interfaces (which may be referred to herein as a session UI or UI) . . . . For example, in one embodiment, the user interface 700 may indicate that past activities (which may be stored as raw and/or processed data, including for example, energy expenditure points or values) were collected.” White ¶ 80.
Since claim 10 depends from claim 5, and since claim 5 concerns tracking the average amount of use time of an object, Blahnik’s overlapping teachings are also relevant to the conclusion of obviousness.

determining, based upon a plurality of usage events associated with the first object, usage information associated with the first object; and controlling a graphical using interface of a client device to display the usage information. 
As shown in FIG. 62, an interface 6000 may present a first indicator 6006 that “can further include a reference indicator 6008 representing supplemental information relevant to the user's workout,” the latter being based on a “history of the user’s past workouts,” e.g., “an average workout performed by the user.” Blahnik ¶ 416.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve White with Blahnik’s technique of tracking average use time of an object, rather than merely total time. One would have been motivated to combine Blahnik with White because averages provide a more useful way to measure an overall trend (e.g., a week of exercising 10 minutes per day over 6 days is quite different from a week of only exercising for one 60 minute period in a single day), and trends about a person’s physical activity are important for maintaining one’s health. See Blahnik ¶ 3.

III.	CASTONZO AND MICHEL TEACH CLAIM 15.
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Castonzo as applied to claim 11 above, and further in view of U.S. Patent Application Publication No. 2018/0220207 A1 (“Michel”).
Claim 15
Castonzo discloses the system of claim 11, and further teaches at least a genus of which the adhesive of claim 15 is a species: “the container control system 102 is embodied as a microcontroller 412 . . . mounted to a microcontroller housing 414, which is secured to the insulation layer 410, one or more of the hard shell walls 408, fastening mechanisms 416.” Castonzo ¶ 69 (emphasis added).
However, Castonzo does not appear to specifically using the “adhesive” as one of its one or more suitable fastening mechanisms 416.
Michel, however, teaches “a device that is designed to monitor temperature on any item by providing reminders and warnings,” Michel ¶ 2, and is therefore analogous art. In particular, much like the system of claim 11, Michel’s system includes at least a first device 100 that transmits signals regarding a first object to which the first device 100 is coupled. Michel ¶ 48.
Michel further teaches:
the first device is attached to the first object using an adhesive. 
“The device 100 may be applied to item selected by various fasteners. Some examples of possible fasteners are adhesives.” Michel ¶ 59; see also ¶ 49.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive for Castonzo’s fastening mechanism 416, as taught by Michel. One would have been motivated to use an adhesive because Michel explicitly recognized an adhesive as a fastener that “is durable enough to encounter the temperature increases being monitored.” Michel ¶ 59.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/​patent-center for more information about Patent Center and https://www.uspto.​gov/​​patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176